Exhibit 10.4

Re: Performance Stock Award

The Board of Directors of Hancock Holding Company (the “Company”) is pleased to
grant you a Performance Stock Award (“Award”) under the Hancock Holding Company
2005 Long-Term Incentive Plan (the “Plan”). This Award grants you the
opportunity to receive the number of shares of Common Stock of the Company set
forth in the Portfolio Section of this website (the “Target Shares”). The number
of shares actually payable to you under this Award is contingent on the level of
achievement of the Performance Goals during the Performance Period and on any
Negative Discretion factors applied in the Committee’s discretion, as further
explained in this Agreement. The specifics of your Performance Stock Award,
including the number of Target Shares subject to the Award, the Performance
Goals, the Performance Period, the Negative Discretion factors and any other
applicable terms, constitute a part of this Award Agreement. These specifics are
described in detail and may be viewed by clicking on “Grant Date” in the
Portfolio Section of the website. This Award Agreement sets out other provisions
applicable to the Award:

The information in this Award Agreement is for you only and is highly
confidential. Any disclosure of this information to persons other than the
Director of Corporate Human Resources, Manager of Compensation and Benefits,
Compensation Analyst, Manager of Corporate Trust Operations, or their subsequent
replacements will be grounds for termination of the grant and/or termination of
your employment. In the event of any such termination, all unvested awards will
immediately be forfeited. Neither this award nor any of the provisions of this
Award Agreement should be disclosed to or discussed with any other persons,
specifically including other personnel of Hancock Holding Company or its
subsidiaries. This confidentiality provision is not intended to preclude you
from discussing this award or the contents of this Agreement with your spouse or
other members of your immediately family or with your tax advisors. Neither will
any disclosure of the award required to comply with federal or state security or
other laws be deemed a violation of this provision.

The Plan is administered by a committee appointed by the Board of Directors of
the Company (the “Committee”), which has authority to make certain
determinations as to the terms of the Awards granted under the Plan, including
whether to apply Negative Discretion factors to reduce the number of shares you
may receive under this Award. Any interpretation of this Award by the Committee
and any decision made by it with respect to this Award are final and binding on
all persons.

Before accepting this Award, you should review the Plan and Prospectus, copies
of which may be accessed from this website. You should pay particular attention
to the Plan since it sets forth other provisions which cover your Award. Also,
you should note that the acceptance of your Award means that you have agreed to
take any reasonable action required to meet the requirements imposed by Federal
and State securities and other laws, rules or regulations and by any regulatory
agencies having jurisdiction and you have agreed to allow the Company to
withhold from any payments made to you, or to collect as a condition of payment,
any taxes required by law to be withheld because of this Award. The Prospectus
contains an explanation of certain Federal Income Tax consequences and is
current as of the date of the Prospectus. However, since tax laws often change,
you should consult your tax advisor for current information at any given time.

The Award granted to you hereunder is subject to the terms and conditions set
forth herein and in the Plan. It is also subject to all interpretations,
amendments, rules and regulations promulgated by the Committee from time to time
pursuant to the Plan. Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used in the Plan is similarly used in this
Agreement.

The number of shares of Common Stock of the Company which you actually receive
under this Award (the “Awarded Shares”) is contingent upon the level of
achievement of the Performance Goals applicable hereto during the Performance
Period and on the adjustments, if any, applied by the Committee in its
discretion for Negative Discretion (as defined in the Plan) or as otherwise
provided in this Award Agreement, and shall be determined as follows:

If the financial performance of the Company during the Performance Period equals
or exceeds 100% of the Target in each category of the Performance Goals, your
Awarded Shares will equal the number of the Target Shares as adjusted, in the
discretion of the Committee, for any Negative Discretion.



--------------------------------------------------------------------------------

If 100% of the Target is not achieved in all categories but the financial
performance of the Company during the Performance Period exceeds the Threshold
established for one or more of the categories, your Awarded Shares under this
Agreement shall be a percentage of the Target Shares adjusted, in the discretion
of the Committee, as provided below. Such percentage shall be equal to the sum
of the weighting percentages for all categories as such weighting percentages
have been adjusted on a pro rata basis to reflect the level of achievement of
the financial performance in each category for the performance period over the
Threshold amount as a percentage of the Target over the Threshold amount.
(Formula: Threshold = A, Target = B and Actual = C. (C-A)/(B-A) = X%) The number
of Awarded Shares as determined under such formula may be reduced by the
Committee, in its discretion, for any Negative Discretion. In addition, the
Committee, in its discretion, may adjust the number of Awarded Shares (but in no
event to exceed the number of Target Shares), taking into consideration all the
facts and circumstances available, including, but not limited to, the category
or categories in which the targeted Performance Goals were or were not met, the
variance in each category, the extent to which the failure to achieve the
Performance Goals results from Company performance and/or industry performance,
and the performance of the Company against the top quartile and regional peer
groups.

If the financial performance of the Company during the Performance Period falls
below the Threshold amount for Performance Goals in all categories, you shall
not be entitled to and shall not receive any Awarded Shares under this
Agreement.

It is intended that, for purposes of this Agreement, the financial performance
for measuring attainment of the Target and Threshold in each category of
Performance Goals during the Performance Period shall be determined based on
performance of the Company and its subsidiaries as in existence at the beginning
of the Performance Period. However, in the event of any merger or other similar
corporate transaction or the acquisition of a subsidiary or other affiliated
entity occurring during the Performance Period, the effect of such transaction
or merger on the financial performance of the Company may, in the discretion of
the Committee, be taken into consideration. The Committee also may, in its
discretion, modify the Performance Goals to reflect any such transaction or
acquisition. You will be notified of any such modification in the Performance
Goals and/or of the effect of any such transaction or acquisition in determining
the attainment of the Performance Goals. Further, the effect of any such
transaction or acquisition may, in the discretion of the Committee, be
considered a factor in applying Negative Discretion.

You must remain in the service of the Company or one of its subsidiaries
(employed in a comparable position of responsibility and authority if this Award
was granted to you as an employee or as a member of the Board of Directors if
the Award is granted to you as a director) throughout the Performance Period and
for a period of 2 years thereafter, i.e., three years from the date of grant
(the “Vesting Period”) to be entitled to receive the shares of Common Stock
under this Award. This Award shall automatically terminate in the event of your
termination of employment or other service with the Company at any time prior to
the end of the Vesting Period for any reason. In the event of such termination,
all obligations of the Company to you under this Award shall become void and of
no further effect.

Within thirty (30) days of the end of the Vesting Period, the Awarded Shares
shall be issued to you by the Company. Said Awarded Shares shall be issued in a
DRS book entry or, upon your written request to the Committee, in a certificate
representing such shares. You will not be required to pay any issue price to the
Company in exchange for the Awarded Shares; however, you must remit to the
Company the amount of any taxes required to be withheld or instruct that a
portion of the Awarded Shares be withheld to cover such taxes as a condition to
receiving the Awarded Shares hereunder.



--------------------------------------------------------------------------------

You have no rights as a shareholder with respect to the shares of Common Stock
subject to this Award during the Vesting Period or at any time until the Awarded
Shares are issued to you as provided above.

Notwithstanding any other provision of this Award, in the event of the
occurrence of a Change in Control (as defined in the Prospectus) during the
Performance Period and while you are employed by the Company, you may become
entitled to a portion of the Target Shares. In the event of such a Change in
Control, the Committee shall determine the extent, if any, to which you shall be
entitled to a portion of the Target Shares taking into consideration the time
which has lapsed since the grant of this Award, the extent to which the Company
has met or is on track to meet the Performance Goals and other criteria similar
to that set forth above, for determining the number of shares to which you would
be entitled if the Performance Goals were not met. If such Change in Control
occurs after the Performance Period but before the end of the Vesting Period,
upon such Change in Control, you will become one hundred percent (100%) vested
in the number of shares earned during the Performance Period. The Awarded Shares
will be issued as soon as feasible following the Change in Control and the
payment by you of the taxes required to be withheld or receipt of your
instructions to withhold a portion of the Awarded Shares in settlement thereof,
but in no event more than ninety (90) days after such Change in Control.

Any amounts that may be earned pursuant to this document are intended to be
exempt from the application of Section 409A of the Internal Revenue Code of
1986, as amended, by reason of the short-term deferral exemption under
applicable Treasury Regulations. This Award shall be administered, interpreted
and construed to carry out such intention, and any provision hereof that cannot
be so administered, interpreted and construed shall be disregarded. However, the
Company does not represent, warrant or guarantee that any amount that may be
earned hereunder will not be includible in your gross income pursuant to
Section 409A of the Code, nor does the Company make any other representation,
warranty or guaranty to you as to the tax consequences of this Award.

This Award Agreement is required by the Plan. This Agreement is binding upon,
and inures to the benefit of, the Company and its successors and assigns, and
upon any person acquiring, whether by merger, consolidation, purchase of assets
or otherwise, all or substantially all of the Company’s assets and business.
Your rights hereunder are personal to you and may not be assigned to any other
person or persons. This Award Agreement is binding on you and your
beneficiaries, heirs and personal representatives.

Your electronic acceptance of this Performance Stock Award indicates your
acceptance of this Award Agreement and the terms and provisions of this grant.

Please remember the strict confidentiality requirements of this Agreement.

Again, we congratulate you on your Award. Thank you for your service to Hancock
Holding Company.